


110 HRES 644 IH: Reaffirming the commitment of the House of

U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 644
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2007
			Mr. Boehner (for
			 himself, Mr. Blunt,
			 Mr. Putnam,
			 Mr. Cantor,
			 Mr. McCotter,
			 Ms. Granger,
			 Mr. Carter,
			 Mr. Hunter,
			 Ms. Ros-Lehtinen,
			 Mr. King of New York,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Dreier,
			 Mr. Upton,
			 Mr. Poe, and
			 Mr. Saxton) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Reaffirming the commitment of the House of
		  Representatives to respecting the independent and professional reputation of
		  General David H. Petraeus and all members of the United States Armed Forces
		  serving in good standing in the defense of the United States.
	
	
		Whereas General David H. Petraeus was confirmed by a
			 unanimous vote of 81–0 in the Senate on January 26, 2007, to be the Commander
			 of the Multi-National Forces—Iraq;
		Whereas General David H. Petraeus assumed command of the
			 Multi-National Forces—Iraq on February 10, 2007;
		Whereas General David H. Petraeus previously served in
			 Operation Iraqi Freedom as the Commander of the Multi-National Security
			 Transition Command—Iraq, as the Commander of the NATO Training Mission—Iraq,
			 and as Commander of the 101st Airborne Division (Air Assault) during the first
			 year of combat operations in Iraq;
		Whereas General David H. Petraeus has received numerous
			 awards and distinctions during his career, including the Defense Distinguished
			 Service Medal, two awards of the Distinguished Service Medal, two awards of the
			 Defense Superior Service Medal, four awards of the Legion of Merit, the Bronze
			 Star Medal for valor, the State Department Superior Honor Award, the NATO
			 Meritorious Service Medal, and the Gold Award of the Iraqi Order of the Date
			 Palm; and
		Whereas the leadership of the majority party in both the
			 House of Representatives and the Senate implored the American people and
			 Members of Congress early in January 2007 to listen to the generals on the
			 ground: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the service of General David H.
			 Petraeus, as well as all other members of the Armed Forces serving in good
			 standing, in the defense of the United States and the personal sacrifices made
			 by General Petraeus and his family, and other members of the Armed Forces and
			 their families, to serve with distinction and honor;
			(2)commits to judge the merits of the sworn
			 testimony of General David H. Petraeus without prejudice or personal bias,
			 including refraining from unwarranted personal attacks;
			(3)condemns in the strongest possible terms
			 the personal attacks made by the advocacy group MoveOn.org impugning the
			 integrity and professionalism of General David H. Petraeus;
			(4)honors all members of the Armed Forces and
			 civilian personnel serving in harm’s way, as well as their families; and
			(5)pledges to move forward on all policy
			 debate regarding the war in Iraq with the solemn respect and the commitment to
			 intellectual integrity that the sacrifices of these members of the Armed Forces
			 and civilian personnel deserve.
			
